DETAILED ACTION
This action is pursuant to the claims filed on 08/08/2022. Claims 1-8 and 14-16 are pending. A first action on the merits of claims 1-8 and 14-16 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the foreign body response".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 16 will be interpreted as dependent from claim 3 such that “the foreign body response” has proper antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, and 14 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Bhandari (NPL: R. Bhandari, et. al, “A NOVEL SURFACE MODIFICATION METHOD TO ACHIEVE LOW IMPEDANCE NEURAL MICROELECTRODE ARRAYS”, published 2011). 
Regarding claim 1, Bhandari A method comprising: etching into a smooth surface of a medical device to create a three-dimensional structure (Pg 2197 “Method” section; the electrode array (UEA) was roughened via etching), comprising a rough, nanopatterned surface, that mimics a natural environment of an area of a subject's body (Pg 2197, left column, the 3-D structure is a rough, nanopatterned surface to increase the “real surface area” (RSA); examiner notes “mimicking a natural environment of an area of a subject’s body” is interpreted as simply an increased surface area as described in paragraph [0039] of the applicant’s specification); and creating an interface between the three-dimensional structure and the area of the subject's body (Pg 2196 “Introduction” discloses UEA being interfaced with nervous system such that an interface is created between the body and the 3-D structure of the electrodes).
Regarding claim 5, Bhandari further teaches wherein the rough, nanopatterned surface comprises a plurality of grooves etched into the smooth surface (Pg 2197 “Method”, Fig 2 representative image of UEA showing grooves etched into previous smooth surfaces of tips) .
Regarding claim 6, Bhandari further teaches wherein the medical device comprises a microelectrode, a spinal electrode, a shunt, a cuff electrode, or a percutaneous electrode (Fig 1, UEA is microelectrode array).
Regarding claim 14, Bhandari further teaches wherein the area of the subject's body comprises neural tissue (Pg 2196, disclosing interface with neural tissue).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4, 7-8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhandari in view of Ereifej (NPL: Evon S. Ereifej, et. al., “Nanopatterning effects on astrocyte reactivity”, published Nov 27, 2012).
Regarding claim 3, Bhandari teaches the method of claim 1 as stated above.
Bhandari fails to explicitly teach wherein the rough, nanopatterned surface is designed to reduce an immunological foreign body response within the area of the subject's body.
In related prior art, Ereifej teaches a similar method comprising a three-dimensional surface of a medical device (Pg 1744, nanopatterned electrode array) wherein the rough, nanopatterned surface is designed to reduce an immunological foreign body response within the area of the subject's body (Pg 1743 Introduction left column discloses improving biocompatibility; Pg 1744 left column discloses the same; examiner note’s the nanopatterned surface being designed to improve biocompatibility is interpreted to also be designed to reduce an immunological foreign body response which is a factor of biocompatibility). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bhandari in view of Ereifej to incorporate nanopatterned surface to mimic the natural environment to improve biocompatible response and reduce the immunological foreign body response to arrive at the device of claim 3. Doing so would be obvious to one of ordinary skill to yield the predictable and well-known result of improving the biocompatible response (Ereifej Pg 1744).
Regarding claims 4 and 7-8, Bhandari teaches the method of claim 1 as stated above and further teaches wherein the nanopatterned surface mimics the three dimensional meshwork of proteins and/or provides additional surface area for the protein structures to bind to and mimics an architecture or an elastic modulus of the area of the subject's body (Pg 2197 disclosing increased surface area as ideal which necessarily provides increased area for proteins to bind; examiner notes rough nanopatterned surface of Bhandari is interpreted to mimic the 3-D meshwork of proteins in an ECM (i.e., an architecture of the subject’s body) as disclosed by [0039] of the applicant’s disclosure).
Bhandari fails to explicitly teach wherein the natural environment of the subject's body comprises a three dimensional meshwork of proteins.
In related prior art, Ereifej teaches a similar method comprising a three-dimensional surface of a medical device (Pg 1744, nanopatterned electrode array) wherein the natural environment of the subject's body comprises a three dimensional meshwork of proteins (Pg 1744 left column disclosing nanopatterned surface mimicking environment of ECM which contains a meshwork of proteins); wherein the nanopatterned surface mimics the three dimensional meshwork of proteins and/or provides additional surface area for the protein structures to bind to (Pg 1744 left column disclosing nanopatterned surface mimicking environment of ECM which contains a meshwork of proteins by providing additional surface area for proteins to bind to). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bhandari in view of Ereifej such that the rough, nanopatterned surface mimics the three dimensional meshwork of proteins to arrive at the methods of claims 7-8. Doing so would be obvious to one of ordinary skill to yield the predictable and well-known result of improving the biocompatible response (Ereifej Pg 1744) and decrease impedance (Bhandari pg 2197).
Regarding claim 15, Bhandari teaches the method of claim 14 as stated above.
Bhandari is silent to any specific neural tissue in which the device interfaces. 
However, Ereifej teaches wherein the neural tissue comprises central nervous system (CNS) tissue (Pg 1745 “Scanning electron microscopy” and Pg 1752 “Discussion” disclose electrode array being implanted in brain neural tissue which is part of CNS). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bhandari in view of Ereifej to interface the rough nanopatterned surface with the central nervous system to arrive at the method of claim 15. Doing so would be obvious to one of ordinary skill in the art as the implantation of an neural electrode array into the brain (i.e., CNS) is well-known in the art to sense or stimulate  neural signals. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhandari in view of Ereifej, and in further view of Ereifej-2 (NPL: Evon S. Ereifej, et. al., “Examining the inflammatory response to nanopatterned polydimethylsiloxane using organotypic brain slice methods”, published 25 April, 2013).
Regarding claim 16, the Bhandari/Ereifej combination teaches the method of claim 14 as stated above.
Bhandari/Ereifej fail to explicilty teach wherein the foreign body response comprises neuroinflammation.
However, in related prior art, Ereifej-2 teaches a similar method wherein the foreign body response comprises neuroinflammation (Abstract, nanopatterning improves biocompatibility by reducing inflammatory markers; Pg 24 left column, nanopatterning PDMS reduces inflammatory repsonse). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bhandari in view of Ereifej and Ereifej-2 to incorporate the nanopatterned surface of Ereifej-2 to reduce neuroinflammation after implantation to arrive at the method of claim 16. Doing so would be obvious to one of ordinary skill in the art to yield the predictable and well-known result of improving the biocompatible response (Ereifej Pg 1744; Ereifej Pg 24 and abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794